Gilbert, J.
1. The will of P. L. Phillips, executed on January 29, 1916, provided in part: “I give and bequeath to my children [naming them, and including Mrs. Imy Hopkins] all the rest of my estate both real and personal, to share and share alike, each receiving their interest equally in my said estate. . . This gift being provided for after my wife has been provided for; and in case of death of any of the beneficiaries already named who may die without children, I will that such interest to revert back to my estate. The interest of Mrs. Imy Hopkins to be placed in the hands of my executor, G. W. Phillips, as trustee for her, and to be paid out to her as her needs may require; the said gifts here enumerated to go to the children other than specified unreservedly and without limitations whatever, for their own use or disposition as they see fit.” Subsequently to the death of the testator Mrs. Hopkins died without child or children, but leaving her husband as her sole heir at law. Held, that each of the children named took, under the item of the will quoted, a defeasible fee to an interest which on his or her death, leaving no child, reverted to the estate of the testator. Curles v. Wade, 151 Ga. 142 (106 S. E. 1); Reynolds v. Dolvin, 154 Ga. 496 (114 S. E. 879).
2. The court did not err in overruling the demurrer, and in appointing a receiver. Judgment affirmed.

All the Justices concur.

Lawrence 8. Camp and J. F. QoligMly, for plaintiff in error.
H. A. Allen, contra.